Cohen v City of New York (2014 NY Slip Op 05296)
Cohen v City of New York
2014 NY Slip Op 05296
Decided on July 16, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 16, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRANDALL T. ENG, P.J.
JOHN M. LEVENTHAL
PLUMMER E. LOTT
SHERI S. ROMAN, JJ.


2013-00273
 (Index No. 25384/11)

[*1]Janis Cohen, appellant, 
vCity of New York, respondent.
Newman, O'Malley & Epstein, LLC, New York, N.Y. (Lawrence Epstein of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Larry A. Sonnenshein and Diana Lawless of counsel), for respondent.
DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Kerrigan, J.), dated November 13, 2012, which granted the defendant's motion for summary judgment dismissing the complaint.
ORDERED that the order is affirmed, with costs.
The defendant, the City of New York, established its prima facie entitlement to judgment as a matter of law dismissing the complaint in this action arising from a slip-and-fall accident by showing that the accident occurred on public school premises, and that it does not operate, maintain, or control the public schools (see Miner v City of New York, 78 AD3d 669, 670; Indar v City of New York, 71 AD3d 635; Leacock v City of New York, 61 AD3d 827), which are within "the exclusive care, custody and control of the [New York City] Board of Education, an entity separate and distinct from the City" (Bleiberg v City of New York, 43 AD3d 969, 971; see NY City Charter § 521; Education Law §§ 2554[4]; 2590-b[1][a]; McClain v City of New York, 65 AD3d 1020; Myers v City of New York, 64 AD3d 546; Leacock v City of New York, 61 AD3d at 827; Corzino v City of New York, 56 AD3d 370; Perez v City of New York, 41 AD3d 378). In opposition, the plaintiff failed to raise a triable issue of fact (cf. Bleiberg v City of New York, 43 AD3d 969). Accordingly, the Supreme Court properly granted the defendant's motion for summary judgment, since it cannot be held liable for the negligent maintenance of school property (see Leacock v City of New York, 61 AD3d at 827; Goldes v City of New York, 19 AD3d 448, 449; Goldman v City of New York, 287 AD2d 689, 689-690).
ENG, P.J., LEVENTHAL, LOTT and ROMAN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court